Exhibit 10.1

 

 

WAIVER AND THIRTEENTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This WAIVER AND THIRTEENTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is entered into as of June 5, 2020 (“Effective Date”) by and
between MVC CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and
TRUIST BANK, a North Carolina banking corporation (formerly known as Branch
Banking and Trust Company), as lender (“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”), that certain Second
Amendment to Secured Revolving Credit Agreement dated April 29, 2014 between
Borrower and Lender (the “Second Amendment”), that certain Third Amendment to
Secured Revolving Credit Agreement dated July 30, 2014 between Borrower and
Lender (the “Third Amendment”), that certain Fourth Amendment to Secured
Revolving Credit Agreement dated April 29, 2015 (the “Fourth Amendment”), that
certain Fifth Amendment to Secured Revolving Credit Agreement dated July 31,
2015 (the “Fifth Amendment”), that certain Sixth Amendment to Secured Revolving
Credit Agreement dated September 30, 2015 (the “Sixth Amendment”), that certain
Seventh Amendment to Secured Revolving Credit Agreement dated December 1, 2015
(the “Seventh Amendment”), that certain Eighth Amendment to Secured Revolving
Credit Agreement dated June 30, 2016 (the “Eighth Amendment”), that certain
Ninth Amendment to Secured Revolving Credit Agreement dated February 28, 2017
(“Ninth Amendment”), that certain Tenth Amendment to Secured Revolving Credit
Agreement dated August 31, 2017 (“Tenth Amendment”), that certain Eleventh
Amendment to Secured Revolving Credit Agreement dated August 6, 2018 (“Eleventh
Amendment”) and that certain Twelfth Amendment to Secured Revolving Credit
Agreement dated August 30, 2019 (“Twelfth Amendment”, and collectively with the
First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment and the Eleventh
Amendment, the “Prior Amendments”);

 

WHERAS, the Borrower has advised the Lender that a Default exists under the
Credit Agreement due to a violation by the Borrower of the Net Worth covenant
set forth in Section 5.05 of the Credit Agreement for the Fiscal Quarter ending
April 30, 2020 (the “Specified Default”). The Lender has agreed to waive the
Specified Default subject to the terms and conditions set forth herein.

 

WHEREAS, the Borrower has requested that the Lender amend Section 5.05 of the
Credit Agreement;

 

WHEREAS, the Lender is willing to provide the requested waiver upon the terms
and subject to the conditions set forth below and amend the Credit Agreement as
provided herein subject to the terms and conditions herein.

 



1

 

 

       NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1. Recitals. The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment.

 

SECTION 2. Waiver. Subject to the terms and conditions set forth in this
Amendment, the Lender hereby waives the Specified Default. The waiver set forth
in this Section 2 does not operate as a waiver of any provision of the Credit
Agreement other than as set forth above with respect to the Specified Default
and does not operate with regard to any other prior or future Default or Event
of Default. The waiver set forth in this Section 2 shall not be deemed to
establish a course of dealing between the parties or waive any Lender’s right to
withhold its consent to any similar requests in the future, nor shall the waiver
set forth in this Section 2 be deemed to limit, estop or otherwise restrict or
prohibit the Lender from exercising any of its rights or remedies under the
Credit Agreement or other Loan Documents, or under applicable laws or principles
of equity with respect to the occurrence of any Default or Event of Default
other than the Specified Default expressly waived in this Section 2, all of
which rights and remedies are specifically hereby reserved.

 

SECTION 3. Amendment to Credit Agreement. The Credit Agreement is hereby amended
as set forth in this Section 3.

 

SECTION 3.01. Amendment to Section 5.05. Section 5.05 of the Credit Agreement is
deleted and replaced with the following:

 

SECTION 5.05. Net Worth. Consolidated Net Worth shall at no time be less than
$150,000,000.

 

SECTION 4. Reaffirmation. To induce the Lender to enter into this Amendment, the
Borrower hereby (a) restates and renews each and every representation and
warranty heretofore made by it under, or in connection with the execution and
delivery of, the Credit Agreement and the other Loan Documents (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty is true and
correct as of such date), and (b) restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and in the other Loan
Documents.

 



2

 

 

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective as
of the date first written above when, and only when, each of the following
conditions precedent shall have been satisfied or waived:

 

(a)           the Lender shall have received this Amendment, duly executed by
the Borrower and the Lender;

 

(b)           the Lender shall have received resolutions from the Borrower and
other evidence as the Lender may reasonably request, respecting the
authorization, execution and delivery of this Amendment;

 

(c)           the fact that the representations and warranties of the Borrower
contained in Section 7 of this Amendment shall be true and correct on and as of
the date hereof;

 

(d)           after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing; and

 

(e)           all other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.

 

SECTION 6. No Other Amendment. Except for the amendments set forth above, the
text of the Credit Agreement shall remain unchanged and in full force and
effect. On and after the Effective Date, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by the Prior Amendments and this Amendment. This Amendment is not
intended to effect, nor shall it be construed as, a novation. The Credit
Agreement, the Prior Amendments and this Amendment shall be construed together
as a single agreement. Nothing herein contained shall waive, annul, vary or
affect any provision, condition, covenant or agreement contained in the Credit
Agreement or the Prior Amendments, except as herein amended, nor affect nor
impair any rights, powers or remedies under the Credit Agreement or the Prior
Amendments, as each is hereby amended, and each is confirmed to be in full force
and effect.

 

SECTION 7. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that, as of the Effective Date:

 

(a)the Borrower has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated by, and perform its
obligations under, the Credit Agreement and the other Loan Documents;

 

(b)the execution and delivery of this Amendment and the performance of the
Credit Agreement and the other Loan Documents have been duly authorized by all
necessary action (if any) on the part of the Borrower;

 

(c)the execution and delivery by the Borrower of this Amendment will not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues pursuant to any Applicable Law or any such contractual obligation
(other than the Liens created by the Loan Documents on the Closing Date and from
time to time thereafter);

 

(d)this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid, and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, moratorium, reorganization, or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or in law);

 



3

 

 



 

(e)the execution and delivery of this Amendment and the performance by the
Borrower hereunder does not and will not require the consent or approval of any
regulatory authority or governmental authority or agency having jurisdiction
over the Borrower, nor be in contravention of or in conflict with the articles
of incorporation, bylaws or other organizational documents of the Borrower, or
the provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which the Borrower is party or by which the assets
or properties of the Borrower are or may become bound;

 

(f)the Collateral Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Lender, which security interests and
Liens are perfected in accordance with the terms of the Collateral Documents and
prior to all other Liens; and

 

(g)no event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment that would constitute an
Event of Default or a Default.

 

SECTION 8. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 9. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina.

 

SECTION 10. Further Assurances. The Borrower agrees to promptly take such
action, upon the request of the Lender, as is necessary to carry out the intent
of this Amendment.

 

SECTION 11. Waiver of Claims or Defenses. The Borrower represents that it does
not have any set-offs, defenses, recoupments, offsets, counterclaims or other
causes of action against the Lender relating to the Loan Documents and the
indebtedness evidenced and secured thereby and agree that, if any such set-off,
defense, counterclaim, recoupment or offset otherwise exists on the date of this
Amendment, each such defense, counterclaim, recoupment, offset or cause of
action is hereby waived and released forever.

 

SECTION 12. Loan Document. This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

 

SECTION 13. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 



4

 

 

SECTION 14. Entire Agreement. This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.

 

SECTION 15. Notices. All notices, requests and other communications to any party
to the Loan Documents, as amended hereby, shall be given in accordance with the
terms of Section 9.01 of the Credit Agreement.

 

SECTION 16. Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of counsel for the Lender) in connection with the preparation and
closing of this Amendment.

 

SECTION 17. Definitions. Capitalized terms used in this Amendment which are not
otherwise defined in this Amendment shall have the respective meanings assigned
to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

  MVC CAPITAL, INC.       By: /s/ Scott J. Schuenke   Name: Scott J. Schuenke  
Title: Chief Financial Officer

 



  [CORPORATE SEAL]

  



6

 

 

  TRUIST BANK, as Lender       By: /s/ Katherine Bass   Name: Katherine Bass  
Title: Director

 



7

 

 

 

 

 

 

 

 

 

 

